SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition be and it hereby is DENIED.
Liu Zeng Qiang petitions for review of a BIA order denying reconsideration of a prior order denying reopening of an order dismissing Liu’s appeal from an immigration judge order that directed Liu’s removal and denied Liu’s requests for asylum, withholding of removal, and relief under the Convention Against Torture. We assume the parties’ familiarity with the facts, proceedings below, and specification of issues on petition for review and hold as follows.
BIA did not abuse its discretion when it denied Liu’s petition for review because Liu failed to specify an error of fact or law in BIA’s prior order. See Zhao v. DOJ, 265 F.3d 83, 90 (2d Cir.2001). We therefore deny the petition for review as well as Liu’s request for a stay of removal.